Citation Nr: 0625144	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  03-33 740	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for osteoporosis of 
foot bones with marginal compartment syndrome.

2.  Entitlement to a rating in excess of 30 percent for flat 
feet with osteoarthritis and bilateral cramping, status post 
surgery for right heel bone tumor.

3.  Entitlement to an effective date prior to April 5, 2000 
for the grant of service connection for flat feet with 
osteoarthritis and bilateral cramping, status post surgery 
for right heel bone tumor.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1965 to February 1967.  These matters are before the 
Board of Veterans' Appeals (Board) from a November 2001 
rating decision by the Oakland, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2006, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is of record.

The issues of entitlement to service connection for 
osteoporosis of the bones and feet with marginal compartment 
syndrome, and to a rating in excess of 30 percent for flat 
feet are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


FINDING OF FACT

At the May 2006 Board hearing the veteran requested 
withdrawal of the appeal seeking an effective date prior to 
April 5, 2000, for the grant of service connection for flat 
feet with osteoarthritis and bilateral cramping, status post 
surgery for right heel bone tumor; there is no question of 
law or fact remaining before the Board in that matter.


CONCLUSION OF LAW

The veteran having withdrawn his Substantive Appeal as to the 
claim seeking an effective date prior to April 5, 2000, for 
the grant of service connection for flat feet with 
osteoarthritis and bilateral cramping, status post surgery, 
the Board has no further jurisdiction in the matter.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the veteran's expression of intent to withdraw his 
appeal on the issue of entitlement to an effective date 
earlier than April 5, 2000, for a grant of service connection 
for flat feet with osteoarthritis and bilateral cramping, 
status post surgery, discussion of the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA) on such claim is not 
necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

Here, at the May 2006 Board hearing, the veteran requested 
withdrawal of the appeal of entitlement to an effective date 
earlier than April 5, 2000, for a grant of service connection 
for flat feet with osteoarthritis and bilateral cramping, 
status post surgery for right heel bone tumor.  Hence, there 
remains no allegation of error of fact or law for appellate 
consideration; the Board has no further jurisdiction on the 
issue of entitlement to an effective date earlier than April 
5, 2000, for a grant of service connection for flat feet with 
osteoarthritis and bilateral cramping, status post surgery 
for right heel bone tumor, and this issue must be dismissed 
without prejudice.





ORDER

The appeal seeking an effective date prior to April 5, 2000 
for the grant of service connection for flat feet with 
osteoarthritis and bilateral cramping, status post surgery 
for right heel bone tumor, is dismissed.


REMAND

Regarding the claim seeking service connection for 
osteoporosis of foot bones with marginal compartment 
syndrome, the Board finds that an examination is necessary to 
clarify the medical evidence of record.  Notably, it is 
unclear whether the veteran actually has such disability.  
Moreover, the record is unclear as to whether any such 
disability is related to the service-connected bilateral flat 
feet or is otherwise related to the veteran's service.  In 
this regard, the Board observes that it is unable to 
reconcile the opinions from the veteran's private physician 
(R.M., M.D.) in letters dated in March 2000 and December 
2001) and from a VA physician (on April 2005 VA examination 
of the feet) that have been offered on this question.

As for the issue of entitlement to a rating in excess of 30 
percent for service-connected flat feet with osteoarthritis, 
it appears that all pertinent records are not associated with 
the claims file.  Significantly, the veteran testified at the 
May 2006 hearing that he was examined by a private physician 
sometime shortly following the April 2005 VA examination.  
Records of such examination must be secured.  Further, the 
veteran has also asserted that the flat feet have worsened 
since his last examination.  VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination).  

Notably, it appears that the veteran has received notice 
regarding ratings of disability of the feet and effective 
dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain all records of 
treatment of the veteran's feet from the 
office of Dr. R.M. dated subsequent to 
April 2005 and associate them with the 
claims file.  

2.  The RO should then arrange for a VA 
examination of the veteran's feet.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examination should 
include any tests and studies deemed 
necessary.  The examination should 
address:

a)  The specific nature of the disability 
of feet (and the likely etiology of each 
foot disability entity found.  The 
examiner should specifically state 
whether the veteran has osteoporosis of 
foot bones and/or marginal compartment 
syndrome, and, if so, delineate the 
symptoms associated with each such 
disability entity.  If such disability is 
found, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
better probability) that osteoporosis of 
foot bones and marginal compartment 
syndrome, are proximately due to or the 
result of, or manifestations of the 
service-connected flat feet with 
osteoarthritis and bilateral cramping, 
status post surgery for right heel bone 
tumor.  If the examiner determines that 
the aforementioned disabilities are not 
proximately due to service-connected 
disability, the examiner should state 
whether osteoporosis of foot bones and 
marginal compartment syndrome are 
aggravated by the service-connected flat 
feet.  The examiner should explain the 
rationale for all opinions given.

b)  The current severity of the veteran's 
service connected flat feet disability.  
The examiner should identify all symptoms 
(and their severity) of the flat feet 
disability, and describe all associated 
impairment of function, to include any 
functional loss due to weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of such factors on 
examination, the examiner should so 
state.

3.  The RO should then readjudicate these 
issues.  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


